PD-1347-17
                                    PD-1347-17                             COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                            Transmitted 12/15/2017 3:16 PM
                                                                              Accepted 12/19/2017 2:14 PM
                                     NO. 02-17-00019-CR                               DEANA WILLIAMSON
                                                                                                    CLERK

JOVAN NATHANIEL PAGE                       §              IN THE TEXAS COURT
                                                                               FILED
                                           §                          COURT OF CRIMINAL APPEALS
vs.                                        §              OF                12/19/2017
                                                               CRIMINAL APPEALS
                                           §                           DEANA WILLIAMSON, CLERK
THE STATE OF TEXAS                         §              AUSTIN, TEXAS

                         MOTION TO EXTEND TIME FOR FILING
                        PETITION FOR DISCRETIONARY REVIEW

       COMES NOW JOVAN NATHANIEL PAGE, Appellant in the above-styled and

numbered cause, and pursuant to Rule 13, Rules of the Court of Criminal Appeals, Tex.

Code Crim. Proc. Ann., Article 44.33 (Supp. 1977) and Rules 74 and 75 of the Texas Rules

of Appellate Procedure submits this Motion requesting that the Appellant be granted thirty

(30) days in which to file Appellant’s Petition for Discretionary Review in the above-styled

and numbered cause, and in support thereof would respectfully show this Honorable Court

the following:

                                               I.

       In the case styled The State of Texas v. JOVAN NATHANIEL PAGE, Cause No.

1414949D, in the Criminal District Court Number Three, Tarrant County, Texas, the

Appellant, JOVAN NATHANIEL PAGE, was found guilty by a jury of Murder. (CR Vol. 1,

pp. 148-149) Appellant was sentenced to fifty-five (55) years in the Institutional Division

of the Texas Department of Criminal Justice (CR Vol. I, pp. 148-149).

       The Appellant filed his Brief on June 9th, 2017.

       The Appellant’s Motion for Rehearing was filed with the Court of Appeals for the

Second District Court of Texas on November 8, 2017. Said Motion was overruled on

November 16, 2017.

MOTION TO EXTEND TIME FOR FILING
PETITION FOR DISCRETIONARY REVIEW                                                  Page 1 of 6
       Pursuant to the Texas Rules of Appellate Procedure, Rule 74(k), the Appellant’s

Petition for Discretionary Review is due to be filed on or about December 15, 2017, with

no previous extensions of time having been granted for either party in this case.

                                               II.

       Despite the best efforts of Appellant’s counsel to examine all the records and file the

Appellant’s Petition for Discretionary Review, counsel will be unable to do so.

                                               III.

       Appellant’s attorney of record would further show that he began a Capital Murder

(waiver) trial on November 9, 2017, before The Honorable Scott Wisch, 372nd Judicial

District Court, Tarrant County, Texas, in the matter of Cause No. 1517479R, The State of

Texas v. Tevin Wilson. Appellant’s attorney had spent considerable time preparing for said

Capital Murder trial during the weeks preceding. Said trial concluded November 16, 2017.

                                              IV.

       Appellant’s attorney of record would further show that he was to begin a trial the

week of December 6, 2017 before the Honorable Mollee Westfall, 371st Judicial District

Court, Tarrant County, Texas, in the matter of Cause No. 1458694, The State of Texas v.

Kenneth Dean Martin. Said trial was postponed on December 5, 2017.

                                               V.

       Appellant’s attorney of record would also show that he just recently completed, and

filed, a brief to the United States Court of Appeals, for the Fifth Circuit, in the matter of The

United States of America v. JESUS GERARDO LEDEZMA-CEPEDA; No. 16-11731 in

which the Appellant received a life sentence. The record for said brief consisted of twelve


MOTION TO EXTEND TIME FOR FILING
PETITION FOR DISCRETIONARY REVIEW                                                      Page 2 of 6
(12) volumes of more than three thousand (3,000) pages, and the Government’s Exhibits

consist of ten (10) volumes and more than three thousand (3,000) pages, as well.

                                             VI.

       To deny this request for a thirty (30) day extension would deprive this Appellant of

his right to appeal as guaranteed by Tex. Code Crim. Proc. Ann., Article 44.02; deprive him

of equal protection of the law as guaranteed by Article 1, § 3 of the Texas Constitution, and

U.S. Constitution, Amendments V and XIV; deprive him of his right to counsel as

guaranteed by the Texas Constitution, Article 1, § 10 and U.S. Constitution, Amendments

VI and XIV; and deprive him of his right to “due process of law” guaranteed by the Texas

Constitution, Article 1, § 19 and U.S. Constitution Am endments V and XIV.

                                            VII.

       The Appellant has been diligent in pursuing this appeal and is not seeking this

extension for purposes of delay only.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that his Motion be

granted and the time for filing Appellant’s Petition for Discretionary Review be extended

to January 15, 2018.




MOTION TO EXTEND TIME FOR FILING
PETITION FOR DISCRETIONARY REVIEW                                                   Page 3 of 6
                                    Respectfully submitted,


                                    /S/ J. Warren St. John
                                    J. WARREN ST. JOHN
                                    State Bar No. 18986300
                                    2020 Burnett Plaza
                                    801 Cherry Street, Unit. No. 5
                                    Fort Worth, Texas 76102
                                    Telephone: 817/336-1436
                                    Fax: 817/336-1429
                                    E-mail: jwlawyer1896@yahoo.com

                                    ATTORNEY FOR APPELLANT




MOTION TO EXTEND TIME FOR FILING
PETITION FOR DISCRETIONARY REVIEW                                    Page 4 of 6
                             CERTIFICATE OF CONFERENCE

       This is to certify that on Friday, December 15, 2017, my legal assistant attempted

to speak with the Assistant Criminal District Attorney’s office, in order to determine whether

Ms. Windsor would oppose the granting of Appellant’s Motion for Extension of Time to File

Petition for Discretionary Review. Ms. Windsor was unavailable.


                                           /S/ J. Warren St. John
                                           J. WARREN ST. JOHN




MOTION TO EXTEND TIME FOR FILING
PETITION FOR DISCRETIONARY REVIEW                                                    Page 5 of 6
                                CERTIFICATE OF SERVICE

       I hereby certify that on this Friday, December 15, 2017, a true and correct copy of

the above and foregoing Motion for Extension of Time to File Petition for Discretionary

Review has been delivered or caused to be delivered to:


Ms. Debra Windsor
Assistant Criminal District Attorney
Tim Curry Criminal Justice Center
401 W. Belknap Street
Fort Worth, Texas 76196

State Prosecuting Attorney
202 Price Daniel, Sr. Bldg.
209 W. 14th Street
P.O. Box 12405
Capitol Station
Austin, Texas 78711

                                         /S/ J. Warren St. John
                                         J. WARREN ST. JOHN




MOTION TO EXTEND TIME FOR FILING
PETITION FOR DISCRETIONARY REVIEW                                                Page 6 of 6